[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM RE: MOTION TO OPEN AND SET ASIDE JUDGMENT
The court having examined the complete transcript is convinced that its decision was accurate and fair. In analyzing the depth of the deception by the husband of the plaintiff it became apparent to the court that she had to have acquired knowledge of said theft because of her own testimony. There is no physical injury but the claim of emotional trauma was set forth by the plaintiff. The court can find no basis for such claim against the defendant as the testimony indicates any emotional instability could, with the preponderance of the evidence, arise out of the husband's conduct. The motion to reopen is denied.
Philip E. Mancini, Judge CT Page 3561